UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1941


JESUS VASQUEZ, JR.; PENNEY LEIGH VASQUEZ,

                     Debtors - Appellants,

              v.

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee of Stanwich
Mortgage Trust F,

                     Creditor - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:20-cv-00062-D)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard P. Cook, RICHARD P. COOK, PLLC, Wilmington, North Carolina, for
Appellants. Philip T. Evans, HOLLAND & KNIGHT LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesus Vasquez, Jr., and Penney Leigh Vasquez appeal the district court’s order

affirming the bankruptcy court’s order granting Wilmington Savings Fund Society, FSB’s

motion to dismiss the adversary proceeding filed by the Vasquezes in their Chapter 7

bankruptcy proceeding. We have reviewed the record included on appeal and find no error

below. Accordingly, we affirm for the reasons stated by the district court. Vasquez v.

Wilmington Savings Fund Soc’y, FSB, No. 7:20-cv-00062-D (E.D.N.C. Aug. 27, 2020);

see Dewsnup v. Timm, 502 U.S. 410 (1992). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2